                       Case
 AO 106A (08/18) Application for a8:20-mj-01113-TJS               Document
                                   Warrant by Telephone or Other Reliable Electronic 2   Filed
                                                                                     Means       05/29/20 Page 1 of 1

                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      __________
                                                           DistrictDistrict of __________
                                                                    of Maryland

               In the Matter of the Search of                                )
          (Briefly describe the property to be searched                      )
           or identify the person by name and address)                       )          Case No. 20-1113-TJS
   BLACK IPHONE, MODEL A1660, WITH SIM CARD                                  )
         8901260071 933363537 4F 085629                                      )
                                                                             )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See Attachment A.

 located in the                                    District of                   Maryland              , there is now concealed (identify the
 person or describe the property to be seized):
  See Attachment B.


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                u
                u contraband, fruits of crime, or other items illegally possessed;
                  u property designed for use, intended for use, or used in committing a crime;
                  u a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                             Offense Description
         18 U.S.C. § 922(g)                        Felon in Possession of a Firearm
         18 U.S.C. § 924(c)                        Possession of Firearm in Furtherance of Drug Trafficking
         21 U.S.C. § 841                           Possession with Intent to Distribute
           The application is based on these facts:


            ✔ Continued on the attached sheet.
            u
            u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is   requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                        DOUGLAS                     Digitally signed by DOUGLAS
                                                                                                                                    SARSFIELD
                                                                                                        SARSFIELD                   Date: 2020.04.15 09:07:17 -04'00'

                                                                                                      Applicant’s signature

                                                                                                  S.A. Douglas Sarsfield ATF
                                                                                                        Printed name and title

6ZRUQWREHIRUHPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWWR)HG5&ULP3DQG G  



 Date:     April 16, 2020 at 3:21 p.m.
                                                                                                        Judge’s signature

 City and state: Greenbelt, Maryland                                                                Hon. Timothy Sullivan
                                                                                                      Printed name and title
